Citation Nr: 1216138	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased rating for chronic lumbar sprain with spondylosis and degenerative disk disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a stab wound to the left hand, resulting in a scar with loss of sensation/vibration involving the 1st and 2nd metacarpals, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2010 rating decisions of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

For the residuals of a stab wound to the left hand, the October 2008 rating decision denied a compensable rating.  A subsequent March 2010 rating decision increased the rating to 10 percent, effective May 27, 2008, the date of the Veteran's claim for increase.  The Veteran has continued to express disagreement with the 10 percent rating; since the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A Travel Board hearing was held before the undersigned in February 2011.  A transcript of the hearing is of record.  Regrettably, the issue pertaining to the Veteran's left hand was incorrectly phrased at the hearing to include entitlement to a compensable rating for the left hand prior to May 27, 2008.  Upon further review of the record, the Board has determined that issue is not appropriately before it on appeal since the Veteran did not previously disagree with the effective date assigned to the 10 percent rating.  However, at the hearing, the Veteran testified that he feels he is entitled to a 10 percent rating prior to May 27, 2008.  The Agency of Original Jurisdiction (AOJ) has not adjudicated the matter of whether the Veteran is entitled to an earlier effective date for the 10 percent rating that has been assigned to the residuals of a stab wound of the left hand.  Therefore, that issue is referred to the AOJ for appropriate action.

Additionally, the issue of erectile dysfunction as secondary to the Veteran's service connected chronic lumbar sprain with spondylosis and degenerative disk disease has been raised by the record, but has not been adjudicated by the AOJ.  See Board Hearing Tr. at 9-10.  Since the Board does not have jurisdiction over this issue, it is also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased rating for chronic lumbar sprain with spondylosis and degenerative disk disease (herein low back disability), currently rated as 20 percent disabling, and entitlement to an increased rating for residuals of a stab wound to the left hand, resulting in a scar with loss of sensation/vibration involving the 1st and 2nd metacarpals (herein residuals of a stab wound), currently rated as 10 percent disabling.  Before the Board can adjudicate these claims on the merits, additional development is required.

The Veteran's last VA examinations pertaining to his low back disability and residuals of a stab wound were in March 2010 and July 2008, respectively.  At the February 2011 hearing, the Veteran asserted that both conditions have worsened since his last examinations.  See Board Hearing Tr. at 11, 16.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his low back disability and residuals of a stab wound have increased in severity since the most recent VA examinations, a new examination is required on remand.

Additionally, pertinent private treatment records may be outstanding, thereby necessitating a remand.  The Veteran testified that he receives treatment at the Arkansas Back Clinic and from his primary care physician for his low back disability.  See Board Hearing Tr. at 6-7.  However, treatment notes from these sources are not of record.  As these records may be relevant to the Veteran's appeal, they should be sought on remand, with any needed assistance from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his low back disability and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from the Arkansas Back Clinic and pertinent records from the Veteran's primary care physician.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the current severity of his chronic lumbar sprain with spondylosis and degenerative disk disease.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  

The examiner is asked to:

a. Perform complete range of motion testing for the low back disability and should describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, should report functional impairment due to such factors in terms of additional degrees of limitation of motion. 

b. Provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine, and, if feasible, express this opinion in terms of additional degrees of limitation of motion on repeated use or during flare-ups. 

c. Comment on whether ankylosis, either favorable or unfavorable, is present.  

d. Identify whether the Veteran has had any incapacitating episodes (a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) during the most recent 12-month period.

e. Determine the nature and severity of any neurological manifestations, to include, but not limited to, radiating pain into an extremity and any bowel or bladder impairment.

f. Evaluate the severity of the Veteran's surgical scars from the anterior posterior surgical fusion, to include consideration of whether the scar is superficial (not associated with soft tissue damage) or unstable (frequent loss of covering of skin over the scar), and whether the scar is painful upon examination.

The claims file should be made available to and be reviewed by the examiner in connection with the examination.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination to assess the current severity of the residuals of a stab wound to the left hand, resulting in a scar with loss of sensation/vibration involving the 1st and 2nd metacarpals.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  

The examiner is asked to:

a. Note the percentage of loss of movement and strength relative to the rest of the hand.

b. Determine the nature and severity of any neurological manifestations and describe the affected nerve.  The examiner should comment on whether these manifestations cause complete or incomplete paralysis, whether they are wholly sensory, and whether there is any muscle atrophy or weakness.  If the examiner determines that there is incomplete paralysis, the examiner should also describe the severity in terms of whether the incomplete paralysis is mild, moderate, or severe.

The claims file should be made available to and reviewed by the examiner in connection with the examination.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



